¶22 Madsen, J.
(concurring) — I agree with the majority that the trial court was entitled to consider the supplemental material presented by Ms. Sullivan at the hearing, along with the petition and its attachments. I also agree with the majority’s result. In my view, “the acts stated in the charge satisfy the criteria for which a recall petition may be filed.” RCW 29A.56.140.1 write separately to make clear that the petition and the supplemental documents must allege a charge that is factually and legally sufficient in order to permit a recall petition to go forward. Although the trial court has the authority to “correct” the ballot synopsis to adequately reflect the charge, regardless of whether the “correction” pertains to factual or legal matters, the court cannot “correct” the charge by correcting the ballot synopsis. Thus, if the charge meets the statutory requirements then the trial court has the authority to ensure that the ballot synopsis correctly sets forth the allegations that support the recall charge. If, conversely, the charge is legally and/or factually insufficient then the recall petition *669must be dismissed and no “correction” by the trial court to the ballot synopsis can save it.
Alexander, C.J., and Fairhurst, J., concur with Madsen, J.